Citation Nr: 1039168	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a nervous 
condition variously diagnosed as psychotic depressive reaction, 
acute; schizophrenia, schizo-affective type; and schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
concluded that new and material evidence had not been submitted 
and declined to reopen the Veteran's claim for service connection 
for a nervous condition variously diagnosed as psychotic 
depressive reaction, acute; schizophrenia, schizo-affective type; 
and schizophrenia, paranoid type.   

In the September 2006 VA Form 9, the Veteran requested a Travel 
Board hearing before a member of the Board.  A hearing before a 
member of the Board was scheduled for August 8, 2007, but the 
Veteran failed to attend.

The issue of service connection for posttraumatic stress 
disorder has been raised by the Veteran, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disorder 
was last denied in a December 2003 Board decision and was 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court) in an August 2005 memorandum decision.

2.  The evidence added to the record since the December 2003 
Board determination is cumulative or redundant in nature, or does 
not relate to a previously unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of December 2003, which declined to 
reopen the claim for entitlement to service connection for a 
psychiatric disability, is final.  38 U.S.C.A. §§ 7103, 7252 
(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence received since the December 2003 determination 
is not new and material and the claim of entitlement to service 
connection for a nervous condition variously diagnosed as 
psychotic depressive reaction, acute; schizophrenia, schizo-
affective type; and schizophrenia, paranoid type is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an August 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also informed the Veteran of 
the reason for the prior denial and the type of evidence needed 
to reopen the claim for a psychiatric disorder.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the service personnel records, the report of a VA 
examination, private treatment records, and statements from the 
Veteran.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, as 
the Board concludes below that new and material evidence 
sufficient to reopen the appellant's claim for service connection 
has not been received, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, a Board decision is final unless the 
Chairman of the Board orders reconsideration or the case is 
appealed to the Court.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 
2002); 38 C.F.R. § 20.1100 (2010).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

In this case, the Veteran's original claim of entitlement to 
service connection for a psychiatric disorder was denied by the 
RO in an October 1980 rating decision.  The Veteran filed a 
timely notice of disagreement, and in July 1981, the RO issued a 
statement of the case.  However, the Veteran did not file a 
timely substantive appeal, and that decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2010).  The Veteran sought to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, and in December 2001, the RO determined 
that new and material evidence had not been submitted and 
declined to reopen the claim.  The Veteran appealed this 
decision.  In December 2003, the Board determined that new and 
material evidence had not been submitted, and denied the 
Veteran's application to reopen the claim for entitlement to 
service connection for a psychiatric disorder.  The Veteran 
appealed that decision to the Court, who affirmed the Board's 
decision in an August 2005 memorandum decision.  Thus, the 
Board's December 2003 decision is final.  See 38 U.S.C.A. § 7252 
(West 2002).  

The RO originally denied the claim of service connection for a 
psychiatric disorder in an October 1980 because the evidence 
established that the Veteran had mental problems prior to 
service, and that his mental disorder did not have its inception 
in service nor was aggravated by service.  

The evidence of record at the time of the December 2003 Board 
determination consisted of service treatment records, service 
personnel records, the report of a VA examination, private 
treatment records, and statements from the Veteran.

The service treatment records show that during the January 1976 
entrance examination, the Veteran was evaluated as normal 
psychiatrically.  During service, the Veteran was evaluated and 
treated in June 1977 for an acute severe psychotic depressive 
reaction, which resulted in a geographical assignment limitation 
to areas where medical facilities could follow him and provide 
medication maintenance.  Such condition was also noted on the 
August 1977 separation examination.

Service personnel records included a Special Court-Martial Order 
dated in October 1976 showing that the Veteran was found guilty 
of attempted robbery and sentenced to confinement in hard labor 
for six months.  He was separated from service in August 1977 
under conditions other than honorable.  The Veteran's discharge 
was changed while on review by an Army Discharge Review Board to 
Under Honorable Conditions (General) by the Secretary of the Army 
in October 1979.

The evidence of record at the time of the December 2003 Board 
decision also included private clinical records dated prior to 
and subsequent to the Veteran's service and a report of a VA 
psychiatric examination afforded the Veteran in May 1980.  A 
January 1979 letter from a psychiatrist and a psychologist at the 
Waccamaw Center for Mental Health (WCMH) indicated that the 
Veteran's mental difficulties go back to traumatic childhood 
experiences.  He was treated at the WCMH in 1971 as a 14 year 
old.  Further, since returning from military service, he had been 
treated since February 1978 and he had a diagnosis of 
schizophrenia, paranoid type.  

The private clinical records included records of evaluation and 
treatment provided to the Veteran at the Conway Hospital between 
April 1969 and December 1973.  These records reveal that the 
Veteran sustained injuries in April 1969 when a tractor turned 
over on him.  He was seen in September 1969 and was reported to 
be acting in a peculiar manner and he had been unable to make any 
sense of his doings.  He complained of having a funny feeling in 
his stomach.  The examiner noted that he appeared to be rather 
irrational.  Further, he sought treatment in August 1972 when he 
was knocked from his bicycle by a car.  The records dated 
subsequent to service show that the Veteran was admitted to the 
South Carolina State Hospital as an emergency in September 1979 
for failure to take medication and cooperate with his doctors.  
During this hospitalization a mental status examination was 
undertaken and paranoid schizophrenia was diagnosed.

The records from the South Carolina State Hospital also include a 
report of an October 1979 psychological evaluation, which notes 
that the Veteran had recently been admitted for the first time 
with complaints of being "nervous" and having "falling out" 
spells since 1977.  The Veteran described these spells as being 
preceded by dizziness and resulting in unconsciousness.  It was 
noted that the Veteran denied auditory hallucinations but related 
that he dreams of voices and that "I'm dreaming now."  Following 
clinical evaluation and psychological testing paranoid 
schizophrenia was diagnosed.

When examined by VA in May 1980 the Veteran was diagnosed as 
suffering from chronic severe paranoid-type schizophrenia 
manifested by autistic thinking, looseness of association, 
delusions of persecution and grandeur. A social survey conducted 
in connection with this examination disclosed that immediately 
prior to the Veteran's service entrance he was charged with theft 
of guns from a house in his community and was sent to the Boys' 
Correctional School in Charleston, South Carolina for a year.  
This survey also disclosed that the Veteran was referred to the 
WCMH in 1971 by the assistant principal of his junior high school 
as a result of being a "troublemaker" at school.  Information 
obtained from the Veteran's mother at that time included her 
report that the Veteran had been previously hospitalized for two 
weeks due to his "nerves" following the drowning of his brother, 
which he reportedly witnessed.  It was the recommendation of the 
interviewing psychiatric social worker at the WCMH that the 
Veteran be brought into the clinic for ongoing psychotherapy 
sessions to help him learn better ways to cope with depressed 
situations.  It was further recommended that his case be 
presented to a clinical psychologist for consideration of 
psychological testing.  The Veteran's case was thereafter closed 
in April 1971 due to the Veteran's failure to keep a scheduled 
appointment.

In a letter dated in June 1980, a representative of the WCMH 
responding to a VA request for information on the Veteran noted 
that the Veteran's mental difficulties went back to traumatic 
childhood experiences and that he first received treatment at 
that mental health facility in 1971 as a 14 year old.  It was 
further noted that following service the Veteran reapplied for 
psychiatric treatment services and that since February 1978 he 
had been involved to some degree with that agency and that his 
diagnosis was schizophrenia, paranoid type.  It was further noted 
that the Veteran had been admitted to mental health facilities 
several times since August 1979 for his schizophrenia and that at 
that time, he was maintained on Thorazine and Cogentin for this 
condition.

Records from the WCMH dated from 1989 through 2001 show that the 
Veteran had received ongoing evaluation and treatment for 
paranoid schizophrenia and had remained mentally stable on 
medication for a number of years with no psychotic symptoms.

Additional private treatment records reflected that the Institute 
of Psychiatry Medical University of South Carolina hospitalized 
the Veteran in early 
February 2001 for Psychiatry under commitment for erratic and 
violent behavior involving a fight with his niece.  He presented 
on admission with racing thoughts, distractibility, rapid 
pressured speech, grandiosity, flights of ideas, and loosening of 
associations.  He was provided psychotropic medications and he 
was subsequently discharged in stable condition in mid-February 
2001 without any suicidal or homicidal ideation or other 
dangerous intent.  The discharge diagnoses included 
schizoaffective disorder, rule out bipolar.

The record also contained written statements from the Veteran 
contending that his psychiatric disorder began during active 
service.

The evidence received since the December 2003 Board decision 
consists of duplicate copies of service records, private 
treatment records dating since 2001, and statements from the 
Veteran.  

Private treatment records from Dr. H.S. dating from 2001 to 
September 2005 note treatment for general medical conditions.  At 
the initial visit, the Veteran noted he was seeking treatment for 
hypertension.  It was noted in the history section that the 
Veteran was disabled due to a chronic anxiety disorder which may 
be posttraumatic stress disorder (PTSD) which came on while he 
was in the military.  The impression was mental illness with 
disability.  

Treatment records from WCMH dated from 2004 through 2006 show 
that the Veteran received ongoing treatment for paranoid 
schizophrenia and was generally mentally stable on medications, 
with no psychotic, manic, or depressive symptoms and no suicidal 
or homicidal ideation.  In February 2006 he was noted to be non-
compliant with his appointments and medication, as he had been 
incarcerated since January 2006.  

In written statements, the Veteran has asserted that his current 
psychiatric disorder was originally diagnosed during active 
service, and he has been treated for it since that time.

The records received since the December 2003 Board include some 
duplicate service records and medical records.  Such records are 
clearly not new.  The other evidence submitted includes medical 
records reflecting continued treatment for his psychiatric 
disorder.  While the Veteran has reported receiving treatment in 
service for a psychiatric disorder, such treatment was already 
considered in the prior adjudications of his claim.  However, the 
basis for the prior denial was the fact that he suffered from 
mental problems prior to service.  None of the medical records 
received since the December 2003 Board decision reflect an 
opinion that the Veteran's military service aggravated his mental 
problems.  

The Board notes that a physician treating the Veteran for general 
medical problems noted the Veteran had a history of anxiety 
disorder which came on while he was in the military.  However 
that statement was provided in the history section of the report 
during the Veteran's first visit, and is based on a history 
provided by the Veteran, not on clinical evaluation.  In this 
regard, none of the records from that physician reflect treatment 
of the Veteran for psychiatric problems.  Indeed, his impression 
at the initial evaluation was simply, mental illness.  The 
physician's statement referencing mental illness coming on in 
service was based on a history provided by the Veteran.  The 
Veteran's contention that his condition arose during service was 
previously considered in the prior denials of his claim.  
Moreover, the fact that the Veteran was seen in service for a 
psychiatric problem was a fact previously considered.  As such, 
this evidence is merely cumulative of evidence previously 
considered is insufficient to constitute new and material 
evidence.  

In short, the new evidence reveals ongoing treatment for a 
psychiatric disorder.  Evidence of the existence of such a 
disorder, to include treatment during service, was of record when 
the December 2003 Board decision was rendered.  Thus, the 
evidence is cumulative in nature and/or repetitive of the 
evidence previously considered.  Moreover, it does not relate to 
a previously unestablished fact, that is, evidence tending to 
show that military service aggravated his preexisting mental 
disorder.  As such, the evidence does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material sufficient to reopen the claim.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Since new and material evidence has not been received to reopen 
the claim of entitlement to service connection for a nervous 
condition variously diagnosed as psychotic depressive reaction, 
acute; schizophrenia, schizo-affective type; and schizophrenia, 
paranoid type, the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


